Citation Nr: 0808477	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-38 429	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.  He died in December 2004, and the appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the RO in 
Pittsburgh, Pennsylvania.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Detroit, Michigan.

In May 2007, the appellant was notified of the time and place 
of a Board hearing she had requested in connection with the 
present appeal.  See 38 C.F.R. § 20.704(b).  She failed to 
report, however, and no motion for rescheduling has been 
received.  Accordingly, the Board will process her appeal as 
though the request for hearing has been withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDING OF FACT

The veteran did not serve during a period of war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for non-service-
connected death pension have not been satisfied.  38 U.S.C.A. 
§§ 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.15, 
3.16, 3.17 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A surviving spouse of a veteran can establish basic 
eligibility for non-service-connected death pension if it is 
shown that (1) the veteran served in the active military, 
naval, or air service: (a) for 90 days or more during a 
period of war; (b) during a period of war and was discharged 
or released from such service for a disability adjudged 
service connected without presumptive provisions of law, or 
at time of discharge had such a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war, or (2) at the time of 
death, the veteran was receiving, or entitled to receive, 
compensation or retirement pay for a service-connected 
disability based on service during a period of war.  See 
38 U.S.C.A. §§ 1521(j), 1541(a) (West 2002); 38 C.F.R. 
§§ 3.2, 3.3(a)(3) and (b)(4), 3.6, 3.15, 3.16, 3.17 (2007).  
Under applicable law, service between February 28, 1961 and 
August 4, 1964 can be considered service during a period of 
war only if the veteran served in the Republic of Vietnam 
during that period.  38 C.F.R. § 3.2(f) (2007).

In light of the foregoing, the Board finds that the 
appellant's claim for non-service-connected death pension 
must be denied.  The veteran's DD Form 214 shows that he 
served on active duty from January 1962 to January 1964.  
However, it also shows that he had no foreign and/or sea 
service (i.e., no service in the Republic of Vietnam).  As a 
result, none of his service can be considered to have been 
rendered during a "period of war."  Id.  Because such 
service is a prerequisite for basic eligibility for non-
service-connected death pension, the Board has no legal 
authority to grant the benefit sought.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


